 



Exhibit 10.29
EMPLOYMENT AGREEMENT
AGREEMENT, dated as of August 21, 2007 (the “Effective Date”) by and between
NUCRYST Pharmaceuticals Corp. (together with its successors and assigns, the
“Company”) and Thomas E. Gardner (the “Executive”);
W I T N E S S E T H :
WHEREAS, the Company desires to employ the Executive and to enter into an
agreement embodying the terms of such employment;
WHEREAS, the Executive desires to accept employment with the Company, subject to
the terms and provisions of this Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:
     1.   Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings set forth in Exhibit A.
     2.   Term of Employment.  The Company hereby employs the Executive under
this Agreement, and the Executive hereby accepts such employment, for the Term
of Employment. The Term of Employment shall commence as of August 22, 2007 (the
“Start Date”) and shall end on December 31, 2008; provided, however, that the
Term of Employment shall thereafter be automatically extended for an unlimited
number of additional one-year periods on the same terms unless either Party
shall give the other written notice at least sixty (60) days prior to the
then-scheduled date of expiration of the Term of Employment that such Party is
electing not to so extend the Term of Employment. Notwithstanding the foregoing,
the Term of Employment may be earlier terminated in strict accordance with the
provisions of Section 8.
     3.   Positions, Duties and Location.
          (a)   During the Term of Employment, the Executive:
               (i)   shall serve as the President and Chief Executive Officer of
the Company and as Chairman of its Board of Directors (the “Board”); shall have
all authorities, duties and responsibilities customarily exercised by an
individual serving in those positions in a corporation of the size and nature of
the Company; may be assigned such additional duties and responsibilities,
consistent with the foregoing, as the Board may from time to time reasonably
determine; and shall report solely and directly to the Board;
               (ii)   shall faithfully serve the Company and at all times act in
and promote the best interests of the Company, shall devote substantially all of
his business time and efforts to the Company and its Affiliates and shall not,
without the prior approval of the Board, carry on or engage in any other

1



--------------------------------------------------------------------------------



 



business or occupation or become a director, officer, employee or agent of or
hold any position or office with any other company or business entity, provided
that nothing herein shall preclude the Executive from: (A) serving on the boards
of a reasonable number of trade associations and charitable organizations with
the approval of the Board, such approval not to be unreasonably withheld,
(B) engaging in charitable activities and community affairs, (C) accepting and
fulfilling a reasonable number of speaking engagements, (D) serving on the
boards of directors and holding the other positions disclosed in the Executive’s
notification letter, dated the Start Date, to the Board, and (E) managing his
personal investments and affairs (which may include serving as an officer,
director or employee of a family held company); provided that such activities do
not in the aggregate interfere with the proper performance of his duties and
responsibilities hereunder, violate any provision hereof, or otherwise create
any conflict of interest with respect to his duties and responsibilities
hereunder; and
               (iii)   shall comply with all rules, regulations, policies and
procedures of the Company as in effect from time to time, including the
Company’s Code of Conduct, Whistleblower Policy, Disclosure Policy and Insider
Trading Policy and any rules or policies that may be adopted by the Company from
time to time to restrict or prohibit actual or perceived conflicts of interest.
          (b)   During the Term of Employment, the Executive’s principal office,
and place of employment, shall be in Wakefield, Massachusetts or such other
location as may be determined by the Executive with the approval of the Board.
The Executive acknowledges that he will be required to travel frequently to
other locations in which the Company and its Affiliates conduct their
activities, including Canada.
          (c)   During the Term of Employment, the Executive will promptly,
fully and frankly disclose to the Company in writing:
               (i)   the nature and extent of any interest the Executive has or
may have, directly or indirectly, in any contract or transaction or proposed
contract or transaction of or with the Company or any Affiliate of the Company;
and
               (ii)   every office the Executive may hold or acquire, and every
property the Executive may possess or acquire, whereby a duty or interest might
be created directly or indirectly in conflict with the interest of the Company
or with the Executive’s obligations under this Agreement.
     4.   Base Salary.  Commencing as of the Start Date, the Executive shall
receive an annualized Base Salary of $400,000, payable in accordance with the
regular payroll practices applicable to senior executives of the Company but no
less frequently than monthly. The Base Salary shall be reviewed no less
frequently than annually during the Term of Employment for increase in the
discretion of the Board (or its Compensation Committee). The Base Salary shall
not be decreased at any time, or for any purpose, during the Term of Employment
(including, without limitation, for the purpose of determining benefits due
under Section 8) without the prior written consent of the Executive. The
Executive shall not receive any additional director fees for his service as a
member of the Board.
     5.   Annual Incentive Awards.  The Executive shall be entitled to an annual
incentive award in respect of each calendar year that ends during the Term of
Employment if he meets or exceeds bonus criteria established as described below.
The Executive’s annual target award opportunity shall be no less than 50% of his
annualized Base Salary beginning with calendar year 2008, and the annual bonus
criteria

2



--------------------------------------------------------------------------------



 



shall be as determined by the Board (or its Compensation Committee) in good
faith and in consultation with the Executive. In lieu of a pro-rated annual
incentive award for calendar year 2007, the Executive shall be granted
Restricted Stock Units vesting on the Start Date under the NUCRYST
Pharmaceuticals Corp. 1998 Equity Incentive Plan, as amended (the “1998 Plan”),
and pursuant to the terms and conditions of a Restricted Stock Unit Award
Agreement in the form attached hereto as Exhibit B, in an amount equal to
$100,000 based on the per share price of Company stock at the close of the
NASDAQ market on August 21, 2007. The Executive shall be paid his annual
incentive award in respect of each calendar year commencing with the 2008
calendar year no later than the earlier of (x) the date that other senior
executives of the Company are paid their annual incentive awards for such year
and (y) such date as soon as practicable after January 1 of the following year
on which the Company has sufficiently final financial data to calculate the
Executive’s annual incentive award, but in no event later than March 31 of the
following year.
     6.   Long-Term Incentives.
     (a)   As of the Start Date, the Executive shall be granted nonqualified
stock options under the 1998 Plan, and pursuant to the terms and conditions of a
Stock Option Award Agreement in the form attached hereto as Exhibit C for the
purchase of five hundred thousand (500,000) shares of the common stock of the
Company (the “Shares”) at the NASDAQ market per share closing price on August
21, 2007. The stock options described in this Section 6(a) will vest and become
exercisable in accordance with the following schedule: (i) options with respect
to 166,667 Shares will vest and become exercisable on the Start Date,
(ii) options with respect to 166,667 Shares will vest and become exercisable on
the first anniversary of the Start Date, and (iii) options with respect to
166,666 Shares will vest and become exercisable on the second anniversary of the
Start Date, provided (except to the extent otherwise provided in Section 8
below) that the Executive is employed by the Company on such vesting date. The
stock options described in this Section 6(a) will expire on the earlier of
(x) the tenth anniversary of the Start Date or (y) such earlier date as may be
specified in this Agreement.
     (b)   If the Executive is employed by the Company on December 31, 2008, if
neither the Executive nor the Company has given a notice of non-extension in
accordance with Section 2 hereof and if in the judgment of the Board (or its
Compensation Committee) such grant is appropriate in view of the Executive’s
satisfactory performance, then the Executive shall be granted nonqualified stock
options under the 1998 Plan and pursuant to the terms and conditions of a Stock
Option Award Agreement in the form attached hereto as Exhibit C for the purchase
of a number of Shares equal to the 2008 Grant Amount at the NASDAQ market per
share closing price on December 31, 2008, or if such date falls within a trading
blackout period under the Company’s Insider Trading Policy, then on the first
business day following the expiration of such blackout period (the “2008 Option
Grant Effective Date”). The “2008 Grant Amount” shall mean a number of shares
such that, when added to the Restricted Stock Units granted to the Executive
pursuant to Section 5 above and the stock options granted to the Executive
pursuant to Section 6(a) above, the Executive will have received grants with
respect to seven hundred thousand (700,000) shares pursuant to this Agreement.
The stock options described in this Section 6(b) will vest and become
exercisable in accordance with the following schedule: (i) options with respect
to one-third of the Shares will vest and become exercisable on the 2008 Option
Grant Effective Date, (ii) options with respect to one-third of the Shares will
vest and become exercisable on the first anniversary of the Option Grant
Effective Date, and (iii) options with respect to one-third of the Shares will
vest and become exercisable on the second anniversary of the Option Grant
Effective Date, provided (except to the extent otherwise provided in Section 8
below) that the Executive is employed by the Company on such

3



--------------------------------------------------------------------------------



 



vesting date. The stock options described in this Section 6(b) will expire on
the earlier of (x) the tenth anniversary of the 2008 Option Grant Effective Date
or (y) such earlier date as may be specified in this Agreement.
     (c)   During the Term of Employment, the Executive shall be eligible, in
the Board’s sole discretion, for additional and other incentives (including,
without limitation, additional Stock Option grants and participation in any
bonus pool that may from time to time be put into effect in connection with any
actual or potential sale of the Company or its business), at a level, and on
terms and conditions, that are commensurate with his positions and
responsibilities at the Company and appropriate in light of corresponding awards
(if any) to other senior executives of the Company.
     7.   Other Benefits.
     (a)   Employee Benefits. During the Term of Employment, the Executive shall
be entitled to participate in all employee benefit plans, programs and
arrangements made available generally to senior executives of the Company,
including, without limitation, pension, profit-sharing, income deferral, savings
and other retirement plans or programs, medical, dental, vision, hearing,
prescription drug, hospitalization, short term and long-term disability and life
insurance plans and programs, accidental death and dismemberment protection,
travel accident insurance, and any other employee benefit plans, programs or
arrangements that may from time to time be made available, including any plans,
programs or arrangements that supplement the above-listed types of plans,
programs or arrangements, whether funded or unfunded; provided, however, that
nothing in this Agreement shall be construed to require the Company to establish
or maintain any such plans, programs or arrangements except as expressly set
forth herein.
     (b)   Fringe Benefits, Perquisites and Vacations. During the Term of
Employment, the Executive shall be entitled to participate in all fringe
benefits and perquisites available to senior executives of the Company
generally; shall be entitled to receive such additional fringe benefits and
perquisites as the Company may, in its discretion, from time to time provide;
and shall be entitled to no less than twenty (20) days’ paid vacation per
calendar year (which, if not used, may be carried over from year to year up to a
maximum of twenty (20) days).
     (c)   Reimbursement of Business and Other Expenses. The Executive shall be
promptly reimbursed for all expenses reasonably incurred by him in connection
with his duties and responsibilities under this Agreement, subject to
documentation in accordance with reasonable policies previously communicated to
him in writing. The Company shall also, upon presentation of appropriate
documentation, promptly pay the Executive up to a maximum of five thousand
dollars ($5,000) per month for up to 12 months from the Start Date for temporary
living expenses in the Boston area.
     8.   Termination of Employment.
     (a)   Termination Due to Death. In the event that the Executive’s
employment hereunder is terminated due to his death, his estate or his
beneficiaries (as the case may be) shall be entitled to the following:
          (i)   Base Salary for a period of 90 days following the date of death;
          (ii)   prompt payment of a Pro-Rata Annual Incentive Award for the
year in which his death occurs;

4



--------------------------------------------------------------------------------



 



          (iii)   full vesting, as of the date of death, of all Restricted Stock
Units to the extent that such Restricted Stock Units were then scheduled to
become vested on or before the first anniversary of the date of death; and
          (iv)   full vesting and exercisability, as of the date of death, for
all outstanding Stock Options to the extent that such Stock Options were then
scheduled to become vested or exercisable on or before the first anniversary of
the date of death, each such Stock Option to remain exercisable for the lesser
of (x) one year following the date of death and (y) the remainder of its stated
term.
     (b)   Termination Due to Disability. In the event that the Executive’s
employment hereunder is terminated due to Disability, he shall be entitled to
the following:
          (i)   prompt payment of a Pro-Rata Annual Incentive Award for the year
in which his employment terminates;
          (ii)   full vesting, as of the Termination Date, of all Restricted
Stock Units to the extent that such Restricted Stock Units were then scheduled
to become vested on or before the first anniversary of the Termination Date; and
          (iii)   full vesting and exercisability, as of the Termination Date,
for all outstanding Stock Options to the extent that such Stock Options were
then scheduled to become vested or exercisable on or before the first
anniversary of the Termination Date, each such Stock Option to remain
exercisable for the lesser of (x) one year following the Termination Date and
(y) the remainder of its stated term.
     No termination of the Executive’s employment for Disability shall be
effective unless the Party terminating his employment first gives 15 days’
written notice of such termination to the other Party. The Parties acknowledge
that the definition of Disability contained in Exhibit A hereto differs from the
definition of Disability contained in the Plan, and the Parties confirm their
intent that the definition contained in Exhibit A govern for all purposes under
this Agreement, including for purposes of determining the vesting and
exercisability of Restricted Stock Units and Stock Options under this
Section 8(b).
     (c)   Termination by the Company for Cause.
          (i)   No termination of the Executive’s employment hereunder by the
Company for Cause shall be effective as a termination for Cause unless such
termination is pursuant to the affirmative vote of a majority of the then
members of the Company’s Board after a Board meeting at which the Executive has
been given an opportunity to be heard on the question whether Cause exists. For
purposes of this Agreement, “Cause” shall mean (A) the Executive’s willful and
material breach of the terms of this Agreement; (B) the Executive’s commission
of any felony or any crime involving moral turpitude; (C) gross neglect or gross
misconduct by the Executive in connection with his position, duties or
responsibilities hereunder; (D) the Executive’s willful and unjustified refusal
to perform his duties hereunder; (E) theft, fraud, misappropriation or material
dishonesty by the Executive involving the property or affairs of the Company;
(F) the Executive’s chronic absenteeism; (G) the Executive’s lack or

5



--------------------------------------------------------------------------------



 



performance due to chronic alcoholism or other form of substance abuse; or
(H) the failure of any of the Executive’s representations and warranties
contained in Section 13(b)(ii) below to be true and correct, causing a third
party to seek money damages or injunctive or other relief from the Company;
provided, however, that the Executive shall be permitted ten (10) days’ written
notice and opportunity to cure (assuming a cure can be effected within 10 days)
prior to a termination based on clause (A), (D), (F) or (G).
          (ii)   In the event that the Executive’s employment hereunder is
terminated by the Company for Cause in accordance with Section 8(c)(i), he shall
be entitled to (A) the continued right to exercise any Stock Options, to the
extent that such Stock Options are vested or exercisable as of the Termination
Date, each such Stock Option to remain exercisable for the lesser of (x) 30 days
following the Termination Date and (y) the remainder of its stated term and
(B) the benefits described in Section 8(h)(i).
     (d)   Termination Without Cause. In the event that the Executive’s
employment hereunder is terminated by the Company, other than for Disability in
accordance with Section 8(b), for Cause in accordance with Section 8(c)(i), or
by expiration of the Term of Employment pursuant to notice of non-extension in
accordance with Section 2 given by the Company, he shall be entitled to:
          (i)   an amount equal to one year’s Base Salary, at the annualized
rate in effect on the Termination Date, payable in a lump sum within seven
(7) days following the effective date of the Executive’s executed release of all
claims against the Company;
          (ii)   prompt payment of a Pro-Rata Annual Incentive Award for the
year in which his employment terminates; and
          (iii)   full vesting, as of the Termination Date, of all Restricted
Stock Units to the extent that such Restricted Stock Units were then scheduled
to become vested on or before the first anniversary of the Termination Date; and
          (iv)   full vesting and exercisability, as of the Termination Date,
for all outstanding Stock Options to the extent that such Stock Options were
then scheduled to become vested or exercisable on or before the first
anniversary of the Termination Date, each such Stock Option to remain
exercisable for the lesser of (x) one year following the Termination Date and
(y) the remainder of its stated term.
     (e)   Constructive Termination Without Cause. In the event that a
Constructive Termination Without Cause occurs, the Executive shall have the same
entitlements as provided under Section 8(d) for a termination by the Company
without Cause.
     (f)   Voluntary Termination. In the event that the Executive terminates his
employment hereunder prior to the then-scheduled expiration of the Term of
Employment on his own initiative, other than for Disability or by a Constructive
Termination Without Cause, he shall give the Company at least ninety (90) days’
written notice of such termination and shall have the same entitlements as
provided in Section 8(c)(ii) in the case of a termination by the Company for
Cause. A voluntary termination under this Section 8(f) shall not be deemed a
breach of this Agreement.

6



--------------------------------------------------------------------------------



 



     (g)   Expiration of Term of Employment. In the event that the Executive’s
employment hereunder terminates by expiration of the Term of Employment pursuant
to notice of non-extension from the Company in accordance with Section 2, the
Executive shall be entitled to:
          (i)   the amount as provided in Section 8(d)(i) in the case of a
termination by the Company without Cause;
          (ii)   the Executive’s incentive award in respect of his final year of
employment, payable in accordance with Section 5 above;
          (iii)   full vesting, as of the Termination Date, of all Restricted
Stock Units to the extent that such Restricted Stock Units were then scheduled
to become vested on or before the first anniversary of the Termination Date; and
          (iv)   full vesting and exercisability, as of the Termination Date,
for all outstanding Stock Options to the extent that such Stock Options were
then scheduled to become vested or exercisable on or before the first
anniversary of the Termination Date, each such Stock Option to remain
exercisable for the lesser of (x) one year following the Termination Date and
(y) the remainder of its stated term.
     (h)   Miscellaneous.
          (i)   On any termination of the Executive’s employment hereunder, he
shall be entitled to:
               (A)   Base Salary through the Termination Date;
          (B)   a lump-sum payment in respect of accrued but unused vacation
days at his Base Salary rate in effect as of the Termination Date;
          (C)   other or additional benefits in accordance with the applicable
terms of applicable plans, programs and arrangements of the Company and its
Affiliates (including, without limitation, those described in Sections 5, 6, 7,
9 and 10 of this Agreement and in any Stock Option or Restricted Stock Unit
Award Agreement); and
          (D)   payment, promptly when due, of all amounts owed to him in
connection with the termination, such payments to be made by wire transfer of
same day funds to the extent reasonably requested by the Executive.
          (ii)   In the event of any termination of the Executive’s employment
hereunder, the Executive shall be under no obligation to seek other employment
or otherwise mitigate the obligations of the Company under this Agreement, and
there shall be no offset against amounts due the Executive under this Agreement
on account of any remuneration or other benefit earned or received by the
Executive after such termination. Any amounts due under this Section 8 are
considered to be reasonable by the Company and are not in the nature of a
penalty.
          (iii)   There shall be no contractual or similar restrictions on the
Executive’s activities following the Termination Date other than as expressly
set forth in this Agreement.

7



--------------------------------------------------------------------------------



 



     9.   Change in Control.
     (a)   In the event that the Executive’s employment hereunder is terminated
within 120 days prior to, or within 12 months following, a Change in Control in
a termination that is governed by Section 8(d), 8(e) or 8(g) (relating to
terminations without Cause or non-extension of this Agreement by the Company):
          (i)   in lieu of any amounts otherwise payable to the Executive under
Section 8(d), 8(e) or 8(g), the Executive shall be entitled to an amount equal
to two years’ Base Salary, at the annualized rate in effect on the Termination
Date, payable in a lump sum within seven (7) days following the effective date
of the Executive’s executed release of all claims against the Company;
          (ii)   any outstanding Stock Options shall become fully vested and
exercisable and shall remain exercisable for the lesser of (x) one year
following the Termination Date and (y) the stated term of such Stock Option;
          (iii)   any outstanding Restricted Stock Units shall become fully
vested;
          (iv)   any other amounts, entitlements and benefits in which the
Executive is not yet vested shall become fully vested (and thus nonforfeitable)
to the extent that such vesting does not conflict with the applicable terms of
the applicable benefit plans, programs and arrangements of the Company and its
Affiliates; and
          (v)   the Executive shall be entitled to additional or other benefits
(if any) in accordance with the applicable terms of applicable plans, programs
and arrangements of the Company and its Affiliates.
     (b)   If the aggregate of all amounts and benefits due to the Executive,
under this Agreement or any other plan, program, agreement or arrangement of the
Company or any of its Affiliates, which, if received by the Executive in full,
would constitute “parachute payments” as such term is defined in and under
Section 280G of the Code (collectively, “Change of Control Benefits”), reduced
by all federal, state and local taxes applicable thereto, including the excise
tax imposed pursuant to Section 4999 of the Code, is less than the amount the
Executive would receive, after taxes, if the Executive received aggregate Change
of Control Benefits equal to only three times the Executive’s “base amount”, as
defined in and under Section 280G of the Code, less $1.00, then such cash Change
of Control Benefits as the Executive shall select shall be reduced or eliminated
to the extent necessary so that the Change of Control Benefits received by the
Executive will not constitute parachute payments (provided that reduction in
such cash Change of Control Benefits can achieve this objective). The
determinations with respect to this Section 9(b) shall be made by an independent
auditor (the “Auditor”) paid by the Company. The Auditor will be the Company’s
regular independent auditor unless the Executive reasonably objects to the use
of that firm, in which event the Auditor will be a nationally recognized United
States public accounting firm chosen by the Executive in consultation with the
Company.
     (c)   It is possible that after the determinations and selections made
pursuant to Section 9(b) the Executive will receive Change of Control Benefits
that are, in the aggregate, either more or less than the limitations provided in
Section 9(b) (hereafter referred to as an “Excess Payment” or “Underpayment”,
respectively). If it is established, pursuant to a final determination of a
court or an

8



--------------------------------------------------------------------------------



 



Internal Revenue Service proceeding that has been finally and conclusively
resolved, that an Excess Payment has been made, such Excess Payment shall be
deemed for all purposes to be a loan to the Executive made on the date the
Executive received the Excess Payment and the Executive shall repay the Excess
Payment to the Company on demand, together with interest on the Excess Payment
at the applicable federal rate (as defined in and under Section 1274(d) of the
Code) from the date of the Executive’s receipt of such Excess Payment until the
date of such repayment. In the event that it is determined (i) by a court of
competent jurisdiction, or (ii) by the Auditor upon request by the Executive or
the Company, that an Underpayment has occurred, the Company shall pay an amount
equal to the Underpayment to the Executive within 20 days of such determination
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to the Executive until the date of
payment.
     10.   Indemnification.
     (a)   Simultaneously with the execution and delivery of this Agreement, the
Executive and the Company are entering into an Indemnity Agreement in the form
attached hereto as Exhibit D (the “Indemnity Agreement”).
     (b)   During the Term of Employment and thereafter until the sixth
anniversary of the Termination Date, the Company shall provide directors’ and
officers’ liability insurance coverage to the Executive that is no less
favorable to him in any respect (including, without limitation, with respect to
scope, exclusions, amounts, and deductibles) than the directors’ and officers’
liability insurance coverage (if any) then being provided to any other present
or former senior executive or director of the Company, provided that doing so
does not, after the Term of Employment, increase the cost of such insurance to
the Company by more than ten thousand dollars ($10,000) per annum.
     11.   Restrictive Covenants.
     (a)   Confidentiality, Disclosure of Information.
          (i)   The Executive recognizes and acknowledges that the Executive has
had and will have access to Confidential Information (as defined below) relating
to the business or interests of the Company and its Affiliates or of persons
with whom the Company may have business relationships. Except as permitted
herein, the Executive will not during the Term of Employment, or at any time
thereafter, use, disclose, lecture upon, publish or permit to be known by any
other person or entity any Confidential Information of the Company (except
(w) to the Company, to any of its then current Affiliates, or to any authorized
(or apparently authorized) agent or representative of the foregoing, (x) in
connection with performing his duties hereunder, (y) when required to do so by
law or by a court, governmental agency, legislative body or arbitrator with
apparent jurisdiction to order him to divulge, disclose or make accessible such
information or (z) in confidence to an attorney or other professional advisor
for the sole purpose of securing professional advice). In the event the
Executive is requested or becomes legally compelled by subpoena or other similar
legal process to disclose any Confidential Information, he will provide the
Company with prompt written notice of such compulsion or other legal process so
that the Company may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Section 11(a). In the event such
protective order or other remedy is not obtained, or that the Company waives
compliance with the provisions of this Section 11(a), the Executive will furnish
only that portion of the Confidential Information that is legally required and
will

9



--------------------------------------------------------------------------------



 



exercise reasonable efforts to obtain reliable assurances that confidential
treatment will be accorded the Confidential Information. The term “Confidential
Information” means information relating to the Company’s business affairs,
proprietary technology, trade secrets, patented processes, information regarding
plans for research, development, new products, marketing and selling, research
and development data, know-how, market studies and forecasts, competitive
analyses, pricing policies, employee lists, employment agreements (other than
this Agreement), information about the skills and compensation of the Company’s
employees, personnel policies, the substance of agreements with customers,
suppliers and others, marketing arrangements, customer lists, commercial
arrangements, or any other information relating to the Company’s business that
is not generally known to the public (other than through a breach of this
Agreement). This obligation shall continue until such Confidential Information
becomes publicly available, other than pursuant to a breach of this Section 11
by the Executive, regardless of whether the Executive continues to be employed
by the Company.
          (ii)   It is also understood and agreed that the Company has received
and in the future will receive information from third parties (“Third Party
Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Term of Employment and thereafter, the Executive agrees to
hold Third Party Information in the strictest confidence and not to disclose
Third Party Information to anyone (other than Company personnel who need to know
such information in connection with their work for the Company) or to use Third
Party Information, except in connection with his work for the Company and in
compliance with the Company’s obligations to third parties regarding
confidentiality and use.
          (iii)   It is further agreed and understood by and between the parties
to this Agreement that all “Company Materials,” which include, but are not
limited to, computers, computer software, computer disks, tapes, printouts,
source, HTML and other code, flowcharts, schematics, designs, graphics,
drawings, photographs, charts, graphs, notebooks, customer lists, sound
recordings, other tangible or intangible manifestation of content, and all other
documents whether printed, typewritten, handwritten, electronic, or stored on
computer disks, tapes, hard drives, or any other tangible medium, as well as
samples, prototypes, models, products and the like, shall be the exclusive
property of the Company and, upon termination of Executive’s employment with the
Company, and/or upon the request of the Company, all Company Materials,
including copies thereof, as well as all other Company property then in the
Executive’s possession or control, shall be returned to and left with the
Company; provided that the Executive shall be entitled to retain (x) his
personal rolodex and correspondence files, if, and to the extent that, such
items do not contain Confidential Information and (y) documents relating to his
compensation, entitlements and benefits.
     (b)   Inventions Discovered by Executive. The Executive shall promptly
disclose to the Company any invention, improvement, discovery, trade secret,
data, program, process, formula, or method or other intellectual property,
whether or not patentable or copyrightable (collectively, “Inventions”),
conceived or first reduced to practice by the Executive, either alone or jointly
with others, during the Term of Employment (or, if based on any Confidential
Information, at any time during or after the Term of Employment) (a) which
pertains to any line of business activity, research or investigations of the
Company, whether then conducted or then being planned by the Company, with which
the Executive was or is involved, (b) which is developed using time, material or
facilities of the Company, whether or not during working hours or on the Company
premises, or (c) which relates to or is suggested by any of the Executive’s work
during the Term of Employment, whether or not during normal working hours. To
the fullest extent permitted by applicable law, the Executive hereby assigns to
the Company all of the

10



--------------------------------------------------------------------------------



 



Executive’s right, title and interest in and to any such Inventions. During and
after the Term of Employment, the Executive shall execute any documents
necessary to perfect the assignment of such Inventions to the Company and to
enable the Company to apply for, obtain and enforce patents, trademarks and
copyrights in any and all countries on such Inventions, including, without
limitation, the execution of any instruments and the giving of evidence and
testimony, without further compensation, during the Term of Employment, beyond
the Executive’s agreed compensation and thereafter at the Company’s sole
expense. Without limiting the foregoing, the Executive further acknowledges that
all original works of authorship by the Executive, whether created alone or
jointly with others, related to the Executive’s employment with the Company and
which are protectable by copyright, are “works made for hire” within the meaning
of the United States Copyright Act, 17 U.S.C. § 101, as amended, and the
copyright of which shall be owned solely, completely and exclusively by the
Company. If any Invention is considered to be work not included in the
categories of work covered by the United States Copyright Act, 17 U.S.C. § 101,
as amended, such work is hereby assigned or transferred completely and
exclusively to the Company. The Executive hereby irrevocably designates counsel
to the Company as the Executive’s agent and attorney-in-fact to do all lawful
acts necessary to apply for and obtain patents and copyrights and to enforce the
Company’s rights under this Section. This Section 11(b) shall survive the
termination of the Executive’s employment under this Agreement. Any assignment
of copyright hereunder includes all rights of paternity, integrity, disclosure
and withdrawal and any other rights that may be known as or referred to as
“moral rights” (collectively “Moral Rights”). To the extent such Moral Rights
cannot be assigned under applicable law and to the extent the following is
allowed by the laws in the various countries where Moral Rights exist, the
Executive hereby waives such Moral Rights and consents to any action of the
Company that would violate such Moral Rights in the absence of such consent. The
Executive agrees to confirm any such waivers and consents from time to time as
reasonably requested by the Company.
     (c)   Non-Competition and Non-Solicitation. The Executive acknowledges that
the Company has invested substantial time, money and resources in the
development and retention of its Inventions, Confidential Information (including
trade secrets), customers, accounts and business partners, and further
acknowledges that during the course of the Executive’s employment with the
Company the Executive will have access to the Company’s Inventions and
Confidential Information (including trade secrets), and will be introduced to
existing and prospective customers, accounts and business partners of the
Company. The Executive acknowledges and agrees that any and all “goodwill”
associated with any existing or prospective customer, account or business
partner and relating to the business of the Company belongs exclusively to the
Company, including, but not limited to, any goodwill relating to the business of
the Company that is created during the Term of Employment as a result of direct
or indirect contacts or relationships between the Executive and any existing or
prospective customers, accounts or business partners. Additionally, the Parties
acknowledge and agree that the Executive possesses skills that are special,
unique or extraordinary and that the value of the Company depends upon his use
of such skills on its behalf during the Term of Employment.

11



--------------------------------------------------------------------------------



 



In recognition of this, the Executive covenants and agrees that:
     (i)   During the Term of Employment, and for a period of one (1) year after
the Termination Date, the Executive may not, without the prior written consent
of an officer that has been authorized to give such consent by the Company’s
Board, manage, operate, advise, invest in, give financial assistance to or
otherwise engage or participate, directly or indirectly (whether as an officer,
director, employee, agent, servant, owner, partner, principal, consultant,
independent contractor, representative, stockholder, member or in any other
capacity whatsoever) in, any business, enterprise or undertaking that carries on
in any place throughout the world any business, work, research, development or
investigation (collectively, “Business”) that competes with any Business carried
on by the Company during or after the Term of Employment (“Competitive
Business”) or that sells, offers, manufactures, distributes, develops or
supplies anywhere throughout the world any products or services that compete
with those sold, offered, manufactured, distributed or developed by the Company
during or after the Term of Employment (“Competitive Products”); provided that
the Executive may in any event (x) participate after the Termination Date in a
Competitive Business or in a business offering Competitive Products if his
association is with a separately managed and operated division, subsidiary or
affiliate of such a business and such division, subsidiary or affiliate does not
carry on a Competitive Business or offer Competitive Products and he has no
business communications with employees of any division, subsidiary or affiliate
of the business that does carry on a Competitive Business or offer Competitive
Products regarding the business of the competitive division, subsidiary or
affiliate, and (y) acquire, solely as an investment and through market
purchases, and not as part of any control group, up to 2% of the outstanding
securities of any publicly-traded entity.
     (ii)   During the Term of Employment, and for a period of one (1) year
thereafter, the Executive may not entice, solicit or encourage any person who is
or was, at the time of or within six months prior to such enticement,
solicitation or encouragement, a Company employee or independent contractor to
the Company to leave the employ of the Company, to sever his engagement with the
Company or to become affiliated with any business, enterprise or undertaking in
which the Executive, directly or indirectly, has an interest, absent prior
written consent to do so from an officer that has been authorized to give such
consent by the Company’s Board.
     (iii)   During the Term of Employment, and for a period of one (1) year
thereafter, the Executive may not, directly or indirectly, solicit any customer,
prospective customer, vendor, strategic partner or business associate of the
Company for the purpose of offering Competitive Products or for the purpose of
encouraging or enticing such Person to cease doing business with the Company, to
reduce its relationship with the Company or to refrain from establishing or
expanding a relationship with the Company.
     (d)   Provisions Necessary and Reasonable.
          (i)   The Executive agrees that (A) the provisions of Sections 11(a),
11(b) and 11(c) of this Agreement are necessary and reasonable to protect the
Company’s Confidential Information, Inventions, and goodwill; (B) the specific
temporal, geographic and substantive provisions set forth in Section 11(c) of
this Agreement are reasonable and necessary to protect the Company’s business
interests in part because the Company’s business is international in scope; and
(C) in the event of any breach of any of the covenants set forth herein, the
Company would suffer substantial irreparable harm and would not have an adequate
remedy at law for such breach.

12



--------------------------------------------------------------------------------



 



          (ii)   If any of the covenants contained in Sections 11(a), 11(b) and
11(c) hereof, or any part thereof, are hereafter construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, which shall be given full effect without regard to the invalid
portions.
          (iii)   If any of the covenants contained in Sections 11(a), 11(b) and
11(c) hereof, or any part thereof, are held to be unenforceable by a court of
competent jurisdiction because of the temporal or geographic scope of such
provision or the area covered thereby, the Parties agree that the court making
such determination shall have the power to reduce the duration and/or geographic
area of such provision and, in its reduced form, such provision shall be
enforceable.
          (iv)   In the event of any actual or threatened breach by the
Executive of any of the provisions of Sections 11(a), 11(b) and 11(c), the
Company shall be entitled to seek an injunction restraining the Executive from
violating such provision. The Parties agree that any such action may be
initiated and maintained in the federal or state courts located in the State of
Massachusetts, without posting any bond or security, and the Parties consent to
the personal jurisdiction of such courts for such purpose. The seeking of any
such injunction shall not affect the Company’s right to seek and obtain damages
on account of any such actual or threatened breach.
     12.   Assignability; Binding Nature.
     (a)   This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors, heirs (in the case of the Executive)
and assigns.
     (b)   No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights and obligations
may be assigned or transferred pursuant to a reconstruction, amalgamation,
merger, consolidation or other combination in which the Company is not the
continuing entity, or a sale or liquidation of all or substantially all of the
business and assets of the Company, provided that the assignee or transferee is
the successor to all or substantially all of the business and assets of the
Company and such assignee or transferee expressly assumes the liabilities,
obligations and duties of the Company as set forth in this Agreement. In the
event of any reconstruction, amalgamation, merger, consolidation, other
combination, sale of business and assets, or liquidation as described in the
preceding sentence, the Company shall use its best efforts to cause such
assignee or transferee to promptly and expressly assume the liabilities,
obligations and duties of the Company hereunder.
     (c)   No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive other than his rights to compensation
and benefits, which may be transferred only by will or operation of law, except
as provided in Section 15(d).
     13.   Representations.
     (a)   The Company represents and warrants that (i) it is fully authorized
by action of its Board (and of any other Person or body whose action is
required) to enter into this Agreement and to perform its obligations under it;
(ii) the execution, delivery and performance of this Agreement by it does not
violate any applicable law, regulation, order, judgment or decree or any
agreement, plan or corporate governance document to which it is a party or by
which it is bound; and (iii) upon the execution and delivery of this

13



--------------------------------------------------------------------------------



 



Agreement by the Parties, this Agreement shall be a valid and binding obligation
of the Company, enforceable against it in accordance with its terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.
     (b)   The Executive represents and warrants that (i) the execution,
delivery and performance of this Agreement by him do not violate any applicable
law, regulation, order, judgment or decree to which the Executive is a party or
by which he is bound, (ii) the execution, delivery and performance of this
Agreement by him do not and will not violate or conflict with any contractual or
other provision or restriction to which the Executive is subject or by which he
may be bound, and (iii) upon the execution and delivery of this Agreement by the
Executive and the Company, this Agreement shall be a valid and binding
obligation of the Executive, enforceable against him in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
     14.   Notices.  Any notice, consent, demand, request, or other
communication given to a Person in connection with this Agreement shall be in
writing and shall be deemed to have been given to such Person (a) when delivered
personally to such Person or (b), provided that a written acknowledgment of
receipt is obtained, five days after being sent by prepaid certified or
registered mail, or two days after being sent by a nationally recognized
overnight courier, to the address (if any) specified below for such Person (or
to such other address as such Person shall have specified by ten days’ advance
notice given in accordance with this Section 14, in the case of the Company
only, on the first business day after it is sent by facsimile to the facsimile
number set forth below (or to such other facsimile number as shall have
specified by ten days’ advance notice given in accordance with this Section 14),
with a confirmatory copy sent by certified or registered mail or by overnight
courier in accordance with this Section 14.

     
If to the Company:
  NUCRYST Pharmaceuticals Corporation
10102 – 114 Street
Fort Saskatchewan, Alberta
Canada T8L 3W4
Attn:  General Counsel
 
   
With a copy to:
  Maureen W. McCarthy, Esq.
126 Waverly Place, #3E
New York, NY 10011
 
   
If to the Executive:
  The address of his principal residence as it appears in the Company’s records,
with a copy to him (during the Term of Employment) at his principal office at
the Company.
 
   
If to a beneficiary of the Executive:
  The address most recently specified by the Executive or beneficiary.

14



--------------------------------------------------------------------------------



 



     15.   Miscellaneous.
     (a)   Entire Agreement. This Agreement contains the entire understanding
and agreement between the Parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, term sheets, discussions,
negotiations and undertakings, whether written or oral, between them relating to
this Agreement. In the event of any inconsistency between any provision of this
Agreement and any provision of any employee handbook, personnel manual, program,
policy or arrangement of the Company or any of its Affiliates or any provision
of any agreement, plan, or corporate governance document of any of them, the
provisions of this Agreement shall control unless the Executive otherwise agrees
in a writing that expressly refers to the provision of this Agreement whose
control he is waiving.
     (b)   Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is set forth in a writing that expressly refers to this
Agreement and that is signed by the Executive and by an authorized officer of
the Company. No waiver by any Person of any breach of any condition or provision
contained in this Agreement shall be deemed a waiver of any similar or
dissimilar condition or provision at the same or any prior or subsequent time.
To be effective, any waiver must be set forth in a writing signed by the waiving
Person and must specifically refer to the condition(s) or provision(s) of this
Agreement being waived.
     (c)   Headings. The headings of the Sections and sub-sections contained in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.
     (d)   Beneficiaries/References. The Executive shall be entitled, to the
extent permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following the
Executive’s death by giving the Company written notice thereof. In the event of
the Executive’s death or a judicial determination of his incompetence,
references in this Agreement to the Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.
     (e)   Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment.
     (f)   Severability. To the extent that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall remain in
full force and effect so as to achieve the intentions of the Parties as set
forth in this Agreement, to the maximum extent possible.
     (g)   Withholding Taxes. The Company may withhold from any amounts or
benefits payable under this Agreement taxes that are required to be withheld
pursuant to any applicable law or regulation.
     (h)   Executive’s Acknowledgement. The Executive acknowledges that he fully
understands the terms of this Agreement, that he knowingly and voluntarily, of
his own free will without any duress, being fully informed and after due
deliberation, accepts its terms as his own free act. The Executive further
acknowledges that he has had the opportunity to seek the advice of counsel in
connection with his entry into this Agreement.

15



--------------------------------------------------------------------------------



 



     (i)   Governing Law. This Agreement shall be governed, construed, performed
and enforced in accordance with its express terms, and otherwise in accordance
with the laws of the State of Massachusetts, without reference to principles of
conflict of laws; provided, however, that the Indemnity Agreement, the
Restricted Stock Unit Award Agreement and the Stock Option Award Agreements
shall be governed by and construed in accordance with the laws of the Province
of Alberta, Canada. The Parties agree that any claim arising out of or relating
to this Agreement, any other agreement between the Executive and the Company or
any of its Affiliates, the Executive’s employment with the Company or the
termination thereof may be initiated and maintained in the federal or state
courts located in the State of Massachusetts, and the Parties consent to the
personal jurisdiction of such courts. Claims arising out of or relating to the
Indemnity Agreement, the Restricted Stock Unit Award Agreement and the Stock
Option Award Agreement may be brought in the courts of the Province of Alberta,
Canada, and the Parties consent to the personal jurisdiction of such courts for
such purpose.
     (j)   Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed to be one and the same instrument.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

             
NUCRYST Pharmaceuticals Corp.

      By:           Name:           Title:        
    The Executive

            Thomas E. Gardner             

16



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS
     a.   “Affiliate” of a Person shall mean any Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.
     b.   “Agreement” shall mean this Employment Agreement, which includes for
all purposes its Exhibits.
     c.   “Associate” shall have the meaning ascribed to such term in the
Business Corporations Act (Alberta), as the same may be amended from time to
time, and any successor legislation thereto.
     d.   “Base Salary” shall mean the salary provided for in Section 4 or any
increased salary granted to the Executive pursuant to Section 4.
     e.   “Change in Control” shall mean the occurrence of a transaction or
series of transactions, either alone or in conjunction with other events or
transactions, as a result of which:
     i.   any “person,” as such term is currently used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (other than the Executive or any of
his Associates or The Westaim Corporation [“Westaim”] or its Affiliates),
becomes (directly or indirectly) a “beneficial owner,” as such term is currently
used in Rule 13d-3 promulgated under that Act, of more than fifty percent (50%)
of the Voting Securities of the Company (measured either by number of Voting
Securities or by number of votes entitled to be cast), whether through the
acquisition of previously issued and outstanding Voting Securities, or of Voting
Securities that have not been previously issued, or any combination thereof, or
any other transaction having a similar effect, unless the acquisition of such
Voting Securities is approved by a majority of Incumbent Directors (as defined
below);
     ii.   fifty percent (50%) or more of the issued and outstanding Voting
Securities become subject to a voting trust in which neither the Executive nor
any or his Associates nor Westaim nor any of its Affiliates participate;
     iii.   a majority of the members of the Board are removed from office at
any annual or special meeting of shareholders, or a majority of the directors of
the Company (calculated without including the Executive) resign from office in
the course of any 60-day period, unless the vacancies created thereby are either
(A) filled by appointments made by the remaining members of the Board or (B) are
filled by nominees proposed by the Board, the Executive or any of his Associates
or Westaim; or
     iv.   (x) the Company combines with another entity and is the surviving
entity, or (y) all or substantially all of the assets or business of the Company
is disposed of pursuant to a sale, merger, consolidation, liquidation or other
transaction or series of transactions, unless the holders of Voting Securities
of the Company immediately prior to such combination, sale, merger,
consolidation, liquidation or other transaction or series of transactions
(collectively, a “Triggering Event”) own, directly or indirectly and immediately
following such Triggering Event, by reason of their ownership of Voting
Securities of the Company immediately prior to such Triggering Event, more than
fifty percent (50%) of

17



--------------------------------------------------------------------------------



 



the Voting Securities (measured both by number of securities and by voting
power) of: (q) in the case of a combination in which the Company is the
surviving entity, the surviving entity and (r) in any other case, the entity (if
any) that succeeds to substantially all of the business and assets of the
Company.
For purposes of the definition of Change in Control, the term “Incumbent
Directors,” means the members of the Board on the Effective Date; provided that
any individual becoming a director subsequent to such date whose election or
nomination for election was supported by two-thirds of the directors who then
comprised the Incumbent Directors shall be considered to be an Incumbent
Director.
It is understood and agreed that no Change in Control shall be deemed to exist
or occur as a result of any alteration in the current equity ownership of, or
the current voting control over, the Company that is a direct consequence of
Westaim’s realignment of its ownership interests in the Company, including but
not limited to any transfer by Westaim of its interests; provided, however, that
if Westaim transfers fifty percent (50%) or more of the issued and outstanding
Voting Securities to a bona fide third party purchaser from Westaim in an arms’
length negotiated transaction, the occurrence of such transfer shall constitute
a Change in Control.
     f.   “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to a particular section of the Code shall include any provision that
modifies, replaces or supersedes such section.
     g.   “Company” shall have the meaning set forth in the preamble to this
Agreement.
     h.   “Constructive Termination Without Cause” shall mean a termination by
the Executive of his employment hereunder on 20 days’ written notice given by
him to the Company following the occurrence of any of the following events
without his express prior written consent, unless the Company shall have fully
cured all grounds for such termination prior to the expiration of such 20-day
notice period:
          i.   any failure to continue the Executive as the Chief Executive
Officer of the Company and as a member of its Board;
          ii.   the appointment or election of any employee of the Company other
than the Executive as Chairman of the Board of the Company;
          iii.   any material diminution in the Executive’s duties or
authorities; or any change in the reporting structure so that the Executive
reports to a Person or Persons other than the Board or its Chairman;
          iv.   any material breach by the Company of any of its obligations
under Sections 3 through 7, 9 or 10 or of any of its representations or
warranties in Section 13(a) or of any material term of, or representation in,
the Indemnity Agreement or any Stock Option or Restricted Stock Unit agreement,
equity grant agreement, or long-term incentive agreement; or
          v.   the failure of the Company to obtain the assumption in writing of
its obligations under this Agreement by any successor to all or substantially
all of its business or assets within 15 days after any reconstruction,
amalgamation, combination, merger, consolidation, sale, liquidation or similar
transaction.

18



--------------------------------------------------------------------------------



 



     i.   “Disability” shall mean the Executive’s inability, due to physical or
mental incapacity, to substantially perform his duties and responsibilities
hereunder for 90 consecutive days or an aggregate of 120 days in any one year
period, as determined by an approved medical doctor. For this purpose, an
approved medical doctor shall mean a medical doctor selected by the Parties. If
the Parties cannot agree on a medical doctor, each Party shall select a medical
doctor and the two doctors shall select a third who shall be the approved
medical doctor for this purpose.
     j.   “Effective Date” shall have the meaning set forth in the preamble to
this Agreement.
     k.   “Executive” shall have the meaning set forth in the preamble to this
Agreement, as modified by Section 15(d).
     l.   “Parties” shall mean the Company and the Executive.
     m.   “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, trust, estate, board, committee, agency, body,
employee benefit plan, or other person or entity.
     n.   “Pro-Rata Annual Incentive Award” shall mean an amount equal to the
product obtained by multiplying (x) the greater of (m) the Executive’s target
annual incentive award for the year of termination (which target award shall,
for this purpose, be deemed to be no less than 30% of his annualized Base
Salary) and (n) the aggregate annual incentive award he earned from the Company
for the prior year times (y) a fraction, the numerator of which is the number of
days he was employed hereunder during the year of termination and the
denominator of which is 365.
     o.   “Restricted Stock Units” shall mean any compensatory restricted
securities of the Company or any of its Affiliates; any compensatory share
units, phantom securities or analogous rights granted by or on behalf of the
Company or any of its Affiliates; and any security or right received in respect
of any of the foregoing securities or rights.
     p.   “Start Date” shall have the meaning specified in Section 2.
     q.   “Stock Option” shall mean any compensatory option to acquire
securities of the Company or of any of its Affiliates; any compensatory stock
appreciation right, phantom stock option or analogous right granted by or on
behalf of the Company or any of its Affiliates; and any security or right
received in respect of any of the foregoing options or rights.
     r.   “Term of Employment” shall mean the period specified in Section 2.
     s.   “Termination Date” shall mean the date on which the Executive’s
employment hereunder terminates in accordance with this Agreement.
     t.   “Voting Securities” shall mean issued and outstanding securities of
any class or classes having general voting power, under ordinary circumstances
in the absence of contingencies, to elect one or more members of the Board of
the issuer.

19



--------------------------------------------------------------------------------



 



EXHIBIT B
NUCRYST PHARMACEUTICALS CORP.
RESTRICTED STOCK UNIT AWARD AGREEMENT
GRANT of Restricted Stock Units made on August ___, 2007 (the “Grant Date”)

      TO:  
Thomas E. Gardner (the “Participant”)
   
 
BY:  
NUCRYST Pharmaceuticals Corp. (the “Company”)

     WHEREAS, on December 21, 2005, the Board of Directors of the Company (the
“Board”) approved and adopted the Company’s 1998 Equity Incentive Plan (as
amended) (the “Plan”) and the Plan was subsequently approved by the Toronto
Stock Exchange; and
     WHEREAS, pursuant to the Plan, awards of Restricted Stock Units may be
granted to persons including executives of the Company and members of the Board;
     WHEREAS, the Participant and the Company are parties to an Employment
Agreement, dated as of August 21, 2007 (the “Employment Agreement”), whereby the
Participant has agreed to serve, and the Company has agreed to engage the
Participant, as the Company’s President and CEO and as Chairman of the Board,
subject to the terms of the Employment Agreement; and
     WHEREAS, pursuant to the Employment Agreement and by resolution of the
Board made on August ___ 2007, the Board granted the Restricted Stock Unit award
provided for herein to the Participant in connection with the Participant’s
services to the Company, such grant to be the subject of the terms set forth
herein;
     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:
1.     Equity Incentive Plan
The grant by the Company to the Participant of Restricted Stock Units by this
Award Agreement is made pursuant to the terms and conditions of the Plan. This
Award Agreement and the terms and conditions of the grant of Restricted Stock
Units are subject in all respects to the terms and conditions of the Plan, which
is made a part of this Award Agreement. The Participant, by acceptance of this
Award Agreement, agrees to be bound by the Plan (and any regulations that may be
established under the Plan) and acknowledges receipt of a copy of the Plan and
this Award Agreement. Terms that are defined in the Plan and not otherwise
defined in this Award Agreement shall have the same meaning when used in this
Award Agreement as in the Plan.
2.     Grant of Restricted Stock Units
The Company grants to the Participant, effective the Grant Date, _________
Restricted Stock Units (defined in the Plan and this Award Agreement as
“Restricted Stock Units” or individually as a “Restricted Stock Unit”), subject
to the terms and conditions of this Award Agreement and the Plan.

20



--------------------------------------------------------------------------------



 



3.     Vesting and Restrictions
All of the Restricted Stock Units shall be 100% vested as of the Grant Date;
provide however that none of such Restricted Stock Units or the underlying
Common Shares may be sold, exchanged, transferred, pledged, hypothecated, or
otherwise disposed of by the Participant, whether voluntarily, involuntarily, or
by operation of law (collectively, “Prohibited Dispositions”) until the
expiration of the Restricted Period and any purported Prohibited Disposition
shall be void and unenforceable against the Company; provided that the
designation of a beneficiary shall not constitute a Prohibited Disposition. The
“Restricted Period” shall be the period commencing on the Grant Date and ending
on ending on the date the Participant is no longer a director or an executive
officer of the Company.
4.     Issuance of Common Shares
The Company shall register the name of the Participant as the owner of the
Common Shares with respect to which the Restricted Stock Units relate, subject
to the restrictions in this Award Agreement, and shall notify the person or
entity maintaining the stock records of the Company of this Award Agreement and
the terms, conditions, and restrictions applicable to such Common Shares
(hereinafter called the “Restricted Shares”). Any stock certificates evidencing
such Restricted Shares shall remain in the physical custody of the Company or a
custodian designated by the Company until the restrictions described in section
3 of this Award Agreement lapse. After the restrictions in section 3 of this
Award Agreement lapse, and subject to applicable withholding of taxes, one or
more unlegended stock certificates in respect of the Restricted Shares shall be
delivered to the Participant. For the avoidance of doubt, such delivery shall be
made as soon as practicable after the expiration of the Restricted Period.
5.     Rights as a Stockholder; Dividends
The Participant shall be the record owner of the Restricted Shares unless and
until such shares are sold or otherwise disposed of, and as record owner shall
be entitled to all rights of a common stockholder of the Company, including
without limitation, voting rights, if any, with respect to the Restricted
Shares.
6.     Restrictive Legend
All stock certificates representing Restricted Shares shall have affixed thereto
a legend in substantially the following form, in addition to any other legends
that may be required under federal or state securities laws:
     TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS
RESTRICTED PURSUANT TO THE TERMS OF THE RESTRICTED STOCK AWARD AGREEMENT, DATED
AUGUST ___, 2007 BETWEEN NUCRYST PHARMACEUTICALS CORP. AND THOMAS E. GARDNER. A
COPY OF SUCH AGREEMENT IS ON FILE AT THE OFFICES OF NUCRYST PHARMACEUTICALS
CORP.
7.     Distributions and Adjustments

  (a)   If there is any change in the number or character of the Common Shares
(through merger, consolidation, reorganization, recapitalization, stock split,
stock dividend, or otherwise), prior to the conclusion of the Restricted Period,
the Participant shall receive such number and type of securities or other
consideration on the same basis and at the same time as other shareholders,
provided that such securities or other consideration shall be subject to the
same Restricted Period, if any, as the Restricted Shares to which such
securities or

21



--------------------------------------------------------------------------------



 



      other consideration relate are subject to, and shall be released from the
Restricted Period at the same time as such Common Shares were to be released.

  (b)   Any additional Common Shares, any other securities of the Company and
any other property (other than cash dividends) distributed prior to the
conclusion of the Restricted Period with respect to the Restricted Shares shall
be subject to the same restrictions, terms and conditions as apply to such
Restricted Shares.

  (c)   Any cash dividends payable prior to the conclusion of the Restricted
Period with respect to the Restricted Shares shall be paid to, and retained by,
the Participant as though the restrictions did not apply.

  (d)   Any additional Common Shares, securities and other property distributed
with respect to the Restricted Shares prior to the conclusion of the Restricted
Period shall be promptly deposited with the Company or the custodian designated
by the Company to be held in custody in accordance with section 4 of this Award
Agreement and shall have affixed thereto the same legend as was affixed to the
Restricted Shares in accordance with section 6 of this Award Agreement.

8.     Beneficiary
The Participant may file with the Company a written designation of a beneficiary
on such form as may be prescribed by the Company and may, from time to time,
amend or revoke such designation. If no designated beneficiary survives the
Participant, the executor or administrator of the Participant’s estate shall be
deemed to be the Participant’s beneficiary.
9.     General Matters

  (a)   Restricted Stock Units are not transferable or assignable     (b)   This
Award Agreement is not an employment contract and nothing in this Award
Agreement shall be deemed to create in any way whatsoever any obligation on the
Participant’s part to continue to work for the Company (or any subsidiary of the
Company), or of the Company (or any subsidiary of the Company) to continue to
employ the Participant.     (c)   This Award Agreement, the Employment Agreement
and the Plan constitute the entire agreement between the parties relating to the
grant of Restricted Stock Units herein to the Participant and supersede all
prior communications, representations and negotiations in respect thereto. In
the event of any inconsistencies between this Award Agreement and the Plan, such
matters shall be governed by the terms and provisions of the Plan.     (d)   For
the grant of the Restricted Stock Units to be effective, this Award Agreement
must be executed by the Participant and returned to the Company.     (e)   The
Participant acknowledges that the Company may be required to disclose to the
securities regulatory authorities, the Exchange or other regulatory authorities
duly authorized to make such request, the name, address and telephone number of
the Participant and the number of Restricted Stock Units granted. If required by
applicable securities legislation, regulations, rules, policies or orders or by
any securities commission, the Exchange or other regulatory authority, the
Participant will, in a timely

22



--------------------------------------------------------------------------------



 



      manner, execute, deliver, file and otherwise assist the Company in filing,
such reports, undertakings, and other documents with respect to the Restricted
Stock Units as may be required or requested by the Company to enable the Company
to comply with applicable securities legislation, regulations, rules, policies
or orders or the requirements of any securities commission or other regulatory
authority or the Exchange.     (f)   Time shall be of the essence in this Award
Agreement.     (g)   This Award Agreement shall be governed by the laws of the
Province of Alberta. The parties agree that any disputes under this Award
Agreement shall be resolved by the courts of Alberta and each of the parties
irrevocably attorn to the non-exclusive jurisdiction thereof with respect to all
such matters and the transactions contemplated herein.     (h)   The Participant
acknowledges that neither the Plan or this Award Agreement restricts the
Company’s ability to conduct its business (including, but not limited to, such
decisions as transactions with related parties, new product development efforts,
cancellation of existing products, mergers and acquisitions, or corporate
dissolution) regardless of the effect those decisions may have on the value of
Restricted Stock Units.

The Company and the Participant have executed this Award Agreement on the ___day
of August, 2007.

          NUCRYST PHARMACEUTICALS CORP.
      By:                           Thomas E. Gardner (Participant)     

23



--------------------------------------------------------------------------------



 



         

EXHIBIT C
NUCRYST PHARMACEUTICALS CORP.
STOCK OPTION AWARD AGREEMENT
• GRANT of Options made as of ___, 200___(the “Grant Date”)

      TO:  
Thomas E. Gardner (the “Participant”)
   
 
BY:  
NUCRYST Pharmaceuticals Corp. (the “Company”)

     WHEREAS, on December 21, 2005, the Board of Directors of the Company (the
“Board”) approved and adopted the Company’s 1998 Equity Incentive Plan (as
amended) (the “Plan”) and the Plan was subsequently approved by the Toronto
Stock Exchange; and
     WHEREAS, pursuant to the Plan, awards of Options may be granted to persons
including executives of the Company and members of the Board;
     WHEREAS, the Participant and the Company are parties to an Employment
Agreement, dated as of August 21, 2007 (the “Employment Agreement”), whereby the
Participant has agreed to serve, and the Company has agreed to engage the
Participant, as the Company’s President and CEO and as Chairman of the Board,
subject to the terms of the Employment Agreement; and
     WHEREAS, pursuant to the Employment Agreement and by resolution of the
Board made on ______ ___, 200_, the Board approved a grant of Options provided
for herein to the Participant, such grant to be effective the Grant Date and
subject to the terms set forth herein;
     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:
1.     Equity Incentive Plan
The grant by the Company to the Participant of Options by this Award Agreement
is made pursuant to the terms and conditions of the Plan. This Award Agreement
and the terms and conditions of the grant of Options are subject in all respects
to the terms and conditions of the Plan, which is made a part of this Award
Agreement. The Participant, by acceptance of this Award Agreement, agrees to be
bound by the Plan (and any regulations that may be established under the Plan)
and acknowledges receipt of a copy of the Plan and this Award Agreement. Terms
that are defined in the Plan and not otherwise defined in this Award Agreement
shall have the same meaning when used in this Award Agreement as in the Plan.
2.     Grant of Options
The Company grants to the Participant, effective the Grant Date,
_________options (defined in the Plan and this Award Agreement as “Options” or
individually as an “Option”) to purchase Common Shares of the Company (which
Common Shares, when purchased by the exercise of Options, are defined as
“Optioned Shares”), subject to the terms and conditions of this Award Agreement
and the Plan. The grant of Options herein is intended to be a grant of
non-qualified stock options and shall not be treated or construed as a grant of
an “incentive stock option” as that term is used in Code Section 422, or any
successor provision thereof.

24



--------------------------------------------------------------------------------



 



3.     Option Price
The exercise price of each Option (which is defined in the Plan as the “Option
Price”) is $______.
4.     Expiry Date
The Options shall terminate on, and may not be exercised in whole or in part
after, 5:00 p.m. (Edmonton, Alberta, Canada time) on _________[insert here the
10th anniversary of the Grant Date] (the “Expiry Date”), unless earlier
terminated in accordance with the terms of the Plan or this Award Agreement.
5.     Vesting
Unless otherwise set forth in this Award Agreement, the Options shall vest and
shall become exercisable:

  (a)   as to 1/3 of the Options on the Grant Date;     (b)   as to 1/3 Options
on the first anniversary of the Grant Date; and     (c)   as to 1/3 Options on
the second anniversary of the Grant Date.

6.     Change of Control
Notwithstanding section 5 above, in the event that the Participant’s employment
under the Employment Agreement is terminated prior to the Expiry Date and within
120 days prior to, or within 12 months following, a Change of Control in a
termination governed by Section 8(d), 8(e) or 8(g) of the Employment Agreement
(relating to terminations without cause or non-extension of the Employment
Agreement by the Company), the Options shall immediately become fully vested and
exercisable as to all the Optioned Shares and shall remain exercisable until the
earlier of (x) one year following the date on which the Participant’s employment
under the Employment Agreement terminates (the “Termination Date”) and (y) the
Expiry Date. “Change of Control” shall have the meaning ascribed to such term in
the Employment Agreement.
7.     Other Accelerated Vesting
Notwithstanding section 5 above, in the event that the Participant’s employment
under the Employment Agreement terminates prior to the Expiry Date due to his
death or Disability (as such term is defined in the Employment Agreement), or in
the event that the Participant’s employment under the Employment Agreement is
terminated prior to the Expiry Date in a termination governed by Section 8(d),
8(e) or 8(g) of the Employment Agreement (relating to terminations without cause
or non-extension of the Employment Agreement by the Company) but not governed by
section 6 above, the Options shall immediately become fully vested and
exercisable to the extent that such Options were then scheduled to become vested
or exercisable on or before the first anniversary of the Termination Date and
shall remain exercisable until the earlier of (x) one year following the
Termination Date and (y) the Expiry Date.
8.     Termination
If the Participant ceases to be employed under the Employment Agreement before
the Expiry Date, then except as otherwise provided in sections 6 and 7 above,
the vesting of all Options shall stop immediately upon the Termination Date, and
any Options that have vested as at the Termination Date shall remain in force
and can be exercised by the Participant in accordance with the following
provisions:

25



--------------------------------------------------------------------------------



 



  (a)   If the Termination Date occurs for any reason other than the reasons
described in sections 6 and 7 above, then the Participant will have 30 days
after the Termination Date or until the Expiry Date (whichever is earlier) to
exercise all or any portion of his vested Options.     (b)   If the Termination
Date occurs by reason of death, Disability or any other reason described in
section 6 or 7 above, then the Participant (or his personal legal
representative) will have one year after the Termination Date or until the
Expiry Date (whichever is earlier) to exercise all or any portion of his vested
Options.

At the end of the periods specified above or the Expiry Date, whichever is
earlier, all of the Options shall terminate and be of no further force or
effect. “Termination Date” is defined in section 6 above, and in no event shall
any period during which the Participant is in receipt of or entitled to be in
receipt of severance pay serve to extend the Termination Date.
9.     Method of Exercise of Options and Payment
The Options shall be exercised (in accordance with the provisions of this Award
Agreement and the Plan) from time to time by giving notice in writing to the
Company and setting forth the number of Options being exercised. Such notice
shall be accompanied by cash or certified check payable to the Company, or any
other form of payment satisfactory to the Company, in the full amount of the
purchase price for the Optioned Shares being purchased (such purchase price
being equal to the number of Options being exercised times the Option Price)
plus payment of any applicable federal, state, provincial or local taxes, or any
other taxes which the Company may be obligated to collect as a result of the
issue or transfer of Optioned Shares upon such exercise of the Options. The
Participant shall provide the Company with any additional documents that the
Company may require. As soon as reasonably practicable after the proper exercise
of any Options, the Company shall issue to the Participant a share certificate
representing the Optioned Shares acquired.
10.     Certain Adjustments

  (a)   If there is any change in the number or character of the Common Shares
(through merger, consolidation, reorganization, recapitalization, stock split,
stock dividend, or otherwise) prior to the Participant’s exercise of all of the
Options, appropriate adjustments shall be made in the number or kind of
securities subject to this Option, and/or in the exercise price or other terms
and conditions applying to this Option, so as to avoid dilution or enlargement
of the rights of the Participant under this Option and of the value represented
by it.     (b)   If the Company is a party to a merger or reorganization with
one or more other corporations, whether or not the Company is the surviving or
resulting entity, or if the Company consolidates with or into one or more other
corporations, or if the Company is liquidated or sells or otherwise disposes of
substantially all of its assets to another corporation (hereinafter referred to
as a “Transaction”), in any case while any Options remain outstanding, (i) after
the effective date of the Transaction this Option shall remain outstanding and
shall be exercisable in Common Shares or, if applicable, shares of such stock or
other securities, cash or property as the holders of Common Shares received
pursuant to the terms of the Transaction; and (ii) the Company’s Board may, in
its sole discretion subject to the applicable provisions of Code section 409A,
accelerate the time for exercise of this Option, so that from and after a date
prior to the effective date of the Transaction this Option shall be exercisable
in full.

26



--------------------------------------------------------------------------------



 



11.     General Matters

  (a)   Options are not transferable or assignable.     (b)   This Award
Agreement is not an employment contract and nothing in this Award Agreement
shall be deemed to create in any way whatsoever any obligation on the
Participant’s part to continue to work for the Company (or any subsidiary of the
Company), or of the Company (or any subsidiary of the Company) to continue to
employ the Participant.     (c)   The Participant acknowledges that the Company
may be required to disclose to the securities regulatory authorities, the
Exchange or other regulatory authorities duly authorized to make such request,
the name, address and telephone number of the Participant and the number of
Options granted. If required by applicable securities legislation, regulations,
rules, policies or orders or by any securities commission, the Exchange or other
regulatory authority, the Participant will, in a timely manner, execute,
deliver, file and otherwise assist the Company in filing, such reports,
undertakings, and other documents with respect to the Options as may be required
or requested by the Company to enable the Company to comply with applicable
securities legislation, regulations, rules, policies or orders or the
requirements of any securities commission or other regulatory authority or the
Exchange.     (d)   This Award Agreement, the Employment Agreement and the Plan
constitute the entire agreement between the parties relating to the grant of
Options to the Participant and supersede all prior communications,
representations and negotiations in respect thereto.     (e)   For the grant of
the Options to be effective, this Award Agreement must be executed by the
Participant and returned to the Company.     (f)   This Award Agreement shall be
governed by the laws of the Province of Alberta. The parties agree that any
disputes under this Award Agreement shall be resolved by the courts of Alberta
and each of the parties irrevocably attorn to the non-exclusive jurisdiction
thereof with respect to all such matters and the transactions contemplated
herein.     (g)   Time shall be of the essence of this Award Agreement.     (h)
  The Participant acknowledges that neither the Plan nor this Award Agreement
restricts the Company’s ability to conduct its business (including, but not
limited to, such decisions as transactions with related parties, new product
development efforts, cancellation of existing products, mergers and
acquisitions, or corporate dissolution) regardless of the effect those decisions
may have on the value of Options.

27



--------------------------------------------------------------------------------



 



  (i)   The Participant shall not have any of the rights and privileges of a
shareholder of the Company by virtue of being granted Options.

The Company and the Participant have executed this Award Agreement on the ___day
of ___, 200_.

          NUCRYST PHARMACEUTICALS CORP.
      By:                           Thomas E. Gardner (Participant)     

28



--------------------------------------------------------------------------------



 



         

EXHIBIT D
INDEMNITY AGREEMENT
THIS AGREEMENT made as of the 22nd day of August, 2007.
BETWEEN:
NUCRYST Pharmaceuticals Corp.
a corporation incorporated under the laws of Alberta
(the “Corporation”);
OF THE FIRST PART
- and-
Thomas E. Gardner, a businessman
(the “Executive”)
OF THE SECOND PART
WHEREAS:
A.     The Executive is an officer and/or director of the Corporation and/or a
subsidiary, or associate or affiliate (as those terms are defined in the
Business Corporations Act (Alberta)) of the Corporation, or a body corporate of
which the Corporation is or was a shareholder or creditor or any other body
corporate of which the Executive is an officer and/or director at the request of
the Corporation (collectively referred to herein as a “Subsidiary”).
B.     The Corporation considers it desirable and in the best interests of the
Corporation to enter into this Agreement to set out the circumstances and manner
in which the Executive may be indemnified in respect of certain liabilities
which the Executive may incur as a result of his acting as a director and/or
officer of the Corporation or any Subsidiary;
     NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the
Executive serving as a director and/or officer of the Corporation or any
Subsidiary, and the sum of ONE DOLLAR ($1.00) paid by the Executive to the
Corporation (the receipt and sufficiency of which is acknowledged by the
Corporation) and in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:
1.     General Indemnity
1.1     Except in respect of an action by or on behalf of the Corporation or any
Subsidiary to procure a judgement in its favour, the Corporation agrees, to the
full extent allowed by law, to indemnify and hold harmless the Executive, his
heirs and legal representatives, from and against any and all costs, charges,
expenses, fees, damages, or liabilities (including legal or other professional
fees), without limitation, and whether incurred alone or jointly with others,
which the Executive may suffer, sustain, incur or be required to pay arising out
of or incurred in respect of any action, suit, proceeding, investigation or
claim which may be brought, commenced, made, prosecuted or threatened against
the

29



--------------------------------------------------------------------------------



 



Executive or any of the other directors or officers of the Corporation or any
Subsidiary or which the Executive may be required to participate in or provide
evidence in respect of (any of the same hereinafter being referred to as a
‘Claim’) howsoever arising and whether arising in law, equity or under statute,
regulation or governmental ordinance of any jurisdiction, for or in respect of
any act, deed, matter or thing done, made, permitted or omitted by the Executive
arising out of, or in connection with or incidental to the affairs of the
Corporation or any Subsidiary or the exercise by the Executive of his powers or
the performance of his duties as a director or officer of the Corporation or of
any Subsidiary (of which he was in the past, is now, or in the future may become
an officer or director) including, without limitation, any and all costs,
charges, expenses, fees, damages, or liability which the Executive may suffer,
sustain or incur or be required to pay in connection with investigating,
initiating, defending, appealing, preparing for, providing evidence in,
instructing and receiving the advice of his own or other counsel, or any amount
paid to settle any claim or satisfy any judgment, fine or penalty, PROVIDED THAT
the indemnity provided for herein will not be available to the extent that it is
finally determined by a court of competent jurisdiction that in so acting:

  (a)   the Executive was not acting honestly and in good faith with a view to
the best interests of the Corporation or any Subsidiary (as the case may
require); and     (b)   in the case of a criminal or administrative action or
proceeding that is enforced by a monetary penalty, the Executive did not have
reasonable grounds for believing that his conduct was lawful.

1.2     With the approval of a competent court having jurisdiction, the
Corporation shall indemnify the Executive, his heirs and legal representatives,
in respect of an action by or on behalf of the Corporation or a Subsidiary to
procure a judgment in its favour, to which the Executive is made a party by
reason of being or having been a director or officer of the Corporation or any
Subsidiary, from and against all losses, judgments, costs, charges and expenses,
including any amount paid to settle the action or satisfy any judgment, actually
or reasonably incurred by him in connection with or as a result of the said
action provided that:

  (a)   the Executive was acting honestly and in good faith with a view to the
best interests of the Corporation or any Subsidiary; and     (b)   in the case
of a criminal or administrative action or proceeding that is enforced by a
monetary penalty, the Executive had reasonable grounds for believing that his
conduct was lawful.

2.     Specific Indemnity for Statutory Obligations
     Without limiting the generality of the provisions of Section 1 hereof, the
Corporation agrees, to the full extent permitted by law, to indemnify and save
the Executive harmless from and against any and all costs, charges, expenses,
fees, and liabilities arising by operation of statute and incurred by or imposed
upon the Executive in relation to the affairs of the Corporation or any
Subsidiary in the Executive’s capacity as director or officer thereof, including
but not limited to, all statutory obligations to creditors, employees,
suppliers, contractors, subcontractors, and any government or any agency or
division of any government, whether federal, provincial, state, regional, or
municipal.
3.     Taxation Indemnity
     Without limiting the generality of the provisions of Section 1 hereof, the
Corporation agrees that the payment of any indemnity to or reimbursement of the
Executive hereunder shall include any amount the Executive may be required to
pay on account of applicable income or goods or services taxes

30



--------------------------------------------------------------------------------



 



arising out of the payment of such indemnity or reimbursement, provided however
that any amount required to be paid with respect to such taxes shall be payable
by the Corporation only upon such Executive remitting or being required to remit
any amount payable on account of such taxes.
4.     Partial Indemnification
     If the Executive is determined to be entitled under any provisions of this
Agreement to indemnification by the Corporation for some or a portion of the
costs, charges, expenses, fees, damages, or liabilities incurred in respect of
any Claim, but not for the total amount thereof, the Corporation shall
nevertheless indemnify the Executive for the portion hereof to which the
Executive is determined by a court of competent jurisdiction to be entitled.
5.     No Presumption as to Absence of Good Faith
     The determination of any Claim by judgment, order, settlement or
conviction, or upon a plea of “nolo contendere” or its equivalent, shall not, of
itself, create any presumption for the purposes of this Agreement that the
Executive did not act honestly and in good faith with a view to the best
interests of the Corporation or, in the case of a criminal or administrative
action or proceeding, that he did not have reasonable grounds for believing that
his conduct was lawful (unless the judgment or order of the Court specifically
finds otherwise) or that the Executive had committed willful neglect or gross
default.
6.     Determination of Right to Indemnification
     If the payment of an indemnity hereunder requires the approval of a court,
under the provisions of the Business Corporations Act (Alberta) or otherwise,
either the Corporation or the Executive may apply to a court of competent
jurisdiction for an order approving such indemnity by the Corporation of the
Executive pursuant to this Agreement.
7.     Pre-payment of Expenses
     Costs, charges, expenses, and fees incurred by the Executive in
investigating, defending, appealing, preparing for, providing evidence in,
instructing and receiving the advice of his counsel in regard to any Claim or
other mater for which the Executive may be entitled to an indemnity or
reimbursement hereunder shall, at the request of the Executive, be paid or
reimbursed by the Corporation in advance or forthwith upon such amount being due
and payable, it being understood and agreed that if it is ultimately determined
by a court of competent jurisdiction that the Executive was not entitled to be
so indemnified, or was not entitled to be fully so indemnified, then the
Executive shall indemnify and hold harmless the Corporation, for such amount, or
the appropriate portion thereof, so paid or reimbursed.
8.     Other Rights and Remedies Unaffected
     The indemnification and payment provided in this Agreement shall not
derogate from or exclude any rights to which the Executive may be entitled under
any provision of the Business Corporations Act (Alberta) or otherwise at law,
the articles or by-laws of the Corporation or any Subsidiary, this Agreement,
any applicable policy of insurance, guarantee or third-party indemnity, any vote
of shareholders of the Corporation, or otherwise, both as to matters arising out
of his capacity as a director and/or officer of the Corporation or a Subsidiary,
or as to matters arising out of any other capacity in which the Executive may
act for or on behalf of the Corporation or any Subsidiary.

31



--------------------------------------------------------------------------------



 



9.     Insurance
     Subject to availability at a reasonable cost to the Corporation, the
Corporation shall, at its cost, purchase and maintain standard directors’ and
officers’ liability insurance for the benefit of the Executive against any
liability incurred by him,
9.1     in his capacity as a director or officer of the Corporation, except
where the liability relates to his failure to act honestly and in good faith
with a view to the best interests of the Corporation, or
9.2     in his capacity as a director or officer of a Subsidiary, except where
the liability relates to his failure to act honestly and in good faith with a
view to the best interests of that body corporate.
10.     Notices of the Proceedings
     The Executive shall give reasonable notice, in writing, to the Corporation
upon his being served with any statement of claim, writ, notice of motion,
indictment, subpoena, investigation order, or other document commencing or
continuing any Claim involving the Corporation or the Executive. The Corporation
agrees to notify the Executive, in writing, forthwith upon it or any of its
Subsidiaries being served with any statement of claim, writ, notice of motion,
indictment, subpoena, investigation order, or other document commencing or
continuing any Claim involving the Executive.
11.     The Corporation and Executive to Cooperate
     The Corporation and the Executive shall, from time to time, provide such
information and cooperation to the other, as the other may reasonably request,
in respect of all matters hereunder.
12.     Effective Timing
     This Agreement shall be deemed to have effect as and from the first date
that the Executive became a director and/or officer of the Corporation or of any
Subsidiary.
13.     Extensions, Modifications
     This Agreement is absolute and unconditional and the obligations of the
Corporation shall not be affected, discharged, impaired, mitigated, or released
by the extension of time, indulgence or modification which the Executive may
extend or make with any person regarding any Claim against the Executive in
connection with his duty as director or officer of the Corporation or any
Subsidiary or in respect of any liability incurred by him as a director or
officer of the Corporation or any Subsidiary.
14.     Insolvency
     The liability of the Corporation under this Agreement shall not be
affected, discharged, impaired, mitigated, or released by reason of the
discharge or release of the Executive in any bankruptcy, insolvency,
receivership, or other similar proceeding of creditors.

32



--------------------------------------------------------------------------------



 



15.     Multiple Proceedings
     No action or proceeding brought or instituted under this Agreement and no
recovery pursuant thereto shall be a bar or defense to any further action or
proceeding which may be brought under this Agreement.
16.     Modification
     No modification of this Agreement shall be valid unless the same is in
writing and signed by the Corporation and the Executive.
17.     Termination
     The obligations of the Corporation shall not terminate or be released upon
the Executive ceasing to act as a director or officer of the Corporation or any
Subsidiary at any time or times. The Corporation’s obligations may be terminated
or released only by a written instrument executed by the Executive.
18.     Notices
     Any notice to be given by one party to the other shall be sufficient if
delivered by hand, deposited in any post office in Canada or the United States,
registered, postage prepaid, or sent by means of electronic transmission,
addressed, as the case may be:

  (a)   to the Corporation at its registered office, which as of the date hereof
is:         NUCRYST Pharmaceuticals Corp.
10102 – 114th Street
Fort Saskatchewan, Alberta
Canada T8L 3W4
Attention: Vice President, General Counsel & Corporate Secretary
Tel: (780) 992-5626
Fax: (780) 992-5601         with a copy to:         NUCRYST Pharmaceuticals
50 Audubon Road, Suite B
Wakefield, Massachusetts USA 01880
Attention: President
Fax: (781) 246-6012     (b)   to the Executive at his most current address shown
in the records of the Corporation, which as of the date hereof is:          
 
       
 
      Tel: ___________________________

33



--------------------------------------------------------------------------------



 



or at such other address of which notice is given by the parties pursuant to the
provisions of this section. Such notice shall be deemed to have been received
when delivered, if delivered, and if mailed, on the fifth business day
(exclusive of Saturdays, Sundays and statutory holidays) after the date of
mailing. Any notice sent by means of electronic transmission shall be deemed to
have been given and received on the day it is transmitted, provided that if such
day is not a business day then the notice shall be deemed to have been given and
received on the next business day following. In the case of an interruption of
the postal service, all notices or other communications shall be delivered or
sent by means of electronic transmission as provided above.
19.     Governing Law
     This Agreement shall be governed by and construed in accordance with the
laws of the Province of Alberta and all disputes arising under this Agreement
shall be referred to and the parties hereto irrevocably attorn to the
jurisdiction of the courts of Alberta. Any rule of construction to the effect
that any ambiguity is to be resolved against the drafting party shall not be
applicable in the interpretation of this Agreement.
20.     Further Assurances
     The Corporation and the Executive agree that they shall do all such further
acts, deeds or things and execute and deliver all such further documents as may
be necessary or advisable for the purpose of assuring and conferring on the
Executive the rights hereby created or intended, and of giving effect to and
carrying out the intention or facilitating the performance of the terms of this
Agreement.
21.     Interpretation
     Wherever the singular or masculine are used in this Agreement, the same
shall be construed as meaning the plural or the feminine or body corporate and
whenever the plural is used in this Agreement the same shall be construed as
meaning the singular.
22.     Invalid Terms Severable
     If any term, provision, covenant or condition of this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, then the
offending provision(s) shall be read down to the extent necessary to make it or
them valid and enforceable or, if not capable of being read down, shall be
severed from the balance of this Agreement and the remainder of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated by the offending provisions, provided that the Agreement remains
substantially capable of performance without adversely affecting the rights of
the parties.
23.     Binding Effect
     All of the agreements, conditions and terms of this Agreement shall extend
to and be binding upon the Corporation and its successors and assigns, including
any entity continuing as a result of any reorganization of the Corporation (such
as amalgamation, merger or arrangement) and shall enure to the benefit of and
may be enforced by the Executive and his heirs, executors, administrators, and
other legal representatives, successors and assigns.

34



--------------------------------------------------------------------------------



 



24.     Independent Legal Advice
     The Executive acknowledges that he has been advised to obtain independent
legal advice with respect to entering into this Agreement, that he has obtained
such independent legal advice or has expressly waived such advice, and that he
is entering into this Agreement with full knowledge of the contents hereof, of
his own free will and with full capacity and authority to do so.
25.     Power and Authority of the Corporation
     The Corporation represents and warrants to the Executive that this
Agreement, when executed and delivered by the Corporation, will constitute a
legal, valid and binding obligation of the Corporation and, subject to the
provisions of the Business Corporations Act (Alberta) and to any approval of the
Court required thereunder, that this Agreement and the obligations hereunder are
enforceable against the Corporation in accordance with the terms hereof and that
the execution and delivery of this Agreement and the performance thereof by the
Corporation has been duly and properly authorized by all necessary corporate
action.
26.     Legal Fees
     Any reference in this Agreement to “fees” shall without limitation include
legal fees, and legal fees shall without limitation include all court costs and
expenses and all reasonable legal fees and disbursements on a solicitor and own
client full indemnity basis. If any action is instituted by the Executive under
this Agreement to enforce or interpret any terms hereof then the Executive shall
be entitled to be paid all fees incurred by the Executive with respect to such
action, unless as part of such action, the court of competent jurisdiction
determines that the assertions made by the Executive as a basis for such action
are not made in good faith or were frivolous.
     IN WITNESS WHEREOF the Corporation and the Executive have hereunto set
their hands and seals effective as of the day and year first above written.

          NUCRYST PHARMACEUTICALS CORP.
      Per:                         THOMAS E. GARDNER    

35